In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00048-CV



  2008 DODGE CHARGER VIN: 2B3KA33G08H107980,
        TEXAS LICENSE NO. KSP3489, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Cass County, Texas
               Trial Court No. 18C274




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       September 23, 2019
Date Decided:         September 24, 2019




                                                2